Case 2:16-cr-00012-LGW-BWC Document 1005 Filed 07/20/20 Page 1 of 4

In the United States District Court
for the Southern District of Georgia
Brunswick Dibision

UNITED STATES OF AMERICA,
v. CR 216-012-18
TYRONE MIDDLETON,

Defendant.

ORDER

Before the Court is Defendant Tyrone Middleton’s motion to
reduce his sentence pursuant to 18 U.S.C. 3582(c), as modified
by the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194
(2018). Dkt. No. 999, For the reasons below, Middleton’s
motion is DISMISSED.

BACKGROUND

On September 15, 2016, pursuant to a written plea
agreement, Middleton pleaded guilty to possession of cocaine
base (“crack”) with intent to distribute, in violation of 21
U.S.C. §§ 841(a) (1), (b)(1)(C) and 18 U.S.C. § 2. Dkt. Nos.
482, 483. In May 2017, the Court sentenced Middleton, who
qualified as a career offender, to 112 months’ imprisonment with
the Bureau of Prisons (“BOP”). Dkt. No. 702. Middleton did not
directly appeal. In January 2018, Middleton filed a motion to
vacate his conviction and sentence pursuant to 28 U.S.C. § 2255.

That motion is still pending. According to the BOP website,
Case 2:16-cr-00012-LGW-BWC Document 1005 Filed 07/20/20 Page 2 of 4

Middleton is incarcerated at FCI Jesup in Jesup, Georgia, with a
projected release date of May 9, 2024.
DISCUSSION

Now Middleton moves the Court to reduce his sentence
pursuant to 18 U.S.C. § 3582({c). Therein, Middleton requests
“an order reducing his sentence to time served based on the
harshness of his sentence in contrast to his offense and family
circumstances.” Dkt. No. 999. Before a prisoner can file a
motion under § 3582, he must first have “fully exhausted all
administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on [his] behalf or the lapse of 30
days from the receipt of such a request by the warden of the
defendant's facility, whichever is earlier.” id.
§ 3582(c) (1) (A).

Although Middleton asserts that he has exhausted his
administrative remedies because the Warden did not respond to
his reduction-in-sentence (RIS) request within the required
thirty-day period, he does not produce evidence to support that
contention. Moreover, he does not indicate what kind of
communication he submitted, i.e. whether he submitted a RIS
based on compassionate release. As a result, Middleton has not
shown that he submitted a valid administrative request
triggering the statutory thirty-day deadline. Furthermore, even

if he did submit a valid request, Middleton has not shown that
Case 2:16-cr-00012-LGW-BWC Document 1005 Filed 07/20/20 Page 3 of 4

thirty days have passed without a response from the Warden or
that the Warden, in fact, denied his request.

The BOP has an administrative process in place to determine
how best to respond to the risk each individual inmate faces
from COVID-19. The exhaustion requirement allows the BOP to
apply that process in a timely and orderly manner without giving
preferential treatment to inmates who prematurely file motions
with the Court. Having found that Middleton has failed to
exhaust his administrative remedies, the Court concludes that it
does not have jurisdiction to decide Middleton's request. See

United States v. Matthews, No. 5:01-cr-18, 2020 WL 1845101, at

 

*2 (M.D. Ga. Apr. 10, 2020) (“Because ‘[n]Jothing in the record
indicates [petitioner] exhausted his administrative remedies
before filing his request,’ the Court does not have jurisdiction

to consider the motion.” (quoting United States v. Coates, 775

 

F. App'x 669, 671 (llth Cir. 2019))). Accordingly, Middleton’s
motion is DISMISSED.

Alternatively, the Court finds that Middleton is not
seeking compassionate release at all, but rather trying to

collaterally attack his conviction. See United States v.

 

Carter, 500 F.3d 486, 490 (6th Cir. 2007) (“[WJhen a motion
titled as a § 3582 motion otherwise attacks the petitioner’s
underlying conviction or sentence, that is an attack on the

merits of the case and should be construed as a § 2255
Case 2:16-cr-00012-LGW-BWC Document 1005 Filed 07/20/20 Page 4 of 4

motion.”). Through his motion, Middleton is attacking his
sentence and his armed career criminal status. Middleton
already has a § 2255 motion pending. To the extent Middleton is
attempting to file a new or successive § 2255 motion, he must
first obtain permission from the Court of Appeals. Accordingly,
Middleton’s motion is DISMISSED.
CONCLUSION

Middleton’s motion to reduce his sentence on the basis of
compassionate release is DISMISSED for lack of jurisdiction.
Dkt. No. 999. Alternatively, Middleton’s successive § 2255

motion is DISMISSED for lack of jurisdiction. Id.

  
 

SO ORDERED, this 70 day of July, 2

 

Hon pee GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
